Exhibit 10.1

AMENDMENT NO. 2

TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of July 23, 2012, by
and among HUTCHINSON TECHNOLOGY INCORPORATED, a corporation organized under the
laws of the State of Minnesota (“HTI”) (HTI and each other Person who becomes a
Borrower under the Loan Agreement referred to below, each a “Borrower”, and
collectively “Borrowers”), the financial institutions set forth on the signature
pages hereto (each a “Lender” and collectively, “Lenders”) and PNC Bank,
National Association as agent for Lenders (in such capacity, “Agent”).

BACKGROUND

Borrowers, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of September 16, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.

Borrowers have requested that Agent and Lenders (i) amend the existing Fixed
Charge Coverage Ratio requirement and (ii) implement an additional EBITDA
covenant, and Agent and Lenders are willing to do so on the terms and conditions
hereafter set forth.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:

(a) Section 6.5(a) is hereby amended in its entirety to provide as follows:

6.5. Financial Covenants.

(a) Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge Coverage
Ratio as of the end of each period set forth below of not less than the
corresponding Fixed Charge Coverage Ratio for such period set forth below:



--------------------------------------------------------------------------------

Period

   Fixed Charge Coverage
Ratio

For the fiscal quarter ending on December 25, 2011

   1.05 : 1.00

For the two fiscal quarters ending March 25, 2012

   1.05 : 1.00

For the fiscal quarter ending on or about December 31, 2012

   1.05 : 1.00

For the two fiscal quarters ending on or about March 31, 2013

   1.05 : 1.00

For the three fiscal quarters ending on or about June 30, 2013

   1.05 : 1.00

For the four fiscal quarters ending on or about September 30, 2013 and for each
four fiscal quarter period ending on the last day of each fiscal quarter
thereafter

   1.05 : 1.00

(b) Section 6.5(b) is hereby amended in its entirety to provide as follows:

(b) Minimum EBITDA. Cause EBITDA to be not less than the amount set forth below
for the corresponding period set forth below:

 

Period

   EBITDA  

For the period commencing on the first day of the fiscal month in which the
Closing Date occurs and ending September 25, 2011

   $ (12,000,000 ) 

For the period commencing on the first day of the fiscal month in which the
Closing Date occurs and ending December 25, 2011

   $ (10,000,000 ) 

For the twelve fiscal month period ending on or about September 30, 2012

   $ 5,000,000   

 

2



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. This Amendment shall become effective on the
date on which Agent shall have (x) received four (4) copies of this Amendment
executed by Borrowers, Agent and Lenders, and (y) an amendment fee of $10,000
which shall be charged by Agent to Borrowers’ Account.

4. Representations and Warranties. Each Borrower hereby represents and warrants
as follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrowers and are enforceable against Borrowers
in accordance with their respective terms (except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or general principals of equity).

(b) Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

(c) The execution, delivery and performance of this Agreement and all other
documents in connection therewith has been duly authorized by all necessary
corporate action on the part of the Borrowers, and do not contravene, violate or
cause the breach of any agreement, judgment, order, law or regulation applicable
to any Borrower.

(d) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.

(e) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement or the Obligations.

5. Effect on the Loan Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

(c) Except as otherwise expressly contemplated hereby, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

(d) This Amendment shall be an Other Document for all purposes under the Loan
Agreement.

 

3



--------------------------------------------------------------------------------

6. Release. The Borrowers hereby acknowledge and agree that: (a) to their
knowledge neither they nor any of their Subsidiaries have any claim or cause of
action against Agent or any Lender (or any of Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, consultants or agents)
under the Loan Agreement or the Other Documents and (b) to their knowledge Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents. Notwithstanding the foregoing, Agent and each
Lender wish (and the Borrowers agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Borrowers (for themselves and their
respective Subsidiaries and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
do hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, except for a Released Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction, prior to the date hereof arising out of, connected with or related
in any way to the Loan Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or Agent’s or any Lender’s agreements
contained therein, or the possession, use, operation or control in connection
therewith of any of the assets of the Borrowers, or the making of any advance
thereunder, or the management of such advance or the Collateral.

7. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York
(other than those conflict of law rules that would defer to the substantive law
of another jurisdiction).

8. Cost and Expenses. Borrowers hereby agree to pay the Agent, on demand, all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by Agent in connection with this Agreement and any
instruments or documents contemplated hereunder

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

4



--------------------------------------------------------------------------------

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

HUTCHINSON TECHNOLOGY INCORPORATED By:   /s/ David P. Radloff Name:   David P.
Radloff Title:   Vice President and   Chief Financial Officer

PNC BANK, NATIONAL ASSOCIATION,

as Agent and Lender

By:   /s/ Robert Anchundia Name:   Robert Anchundia Title:   Senior Vice
President